Munder, J. (dissenting in part).
The issue dividing this court is whether the California guest statute should apply in this action brought by a New York resident. We agree with the majority that the denial of the motion to strike the defense of workmen’s compensation was proper. The California statute (California Vehicle Code, § 17158) provides in substance that a guest, injured while riding or occupying a vehicle, cannot recover civil damages against the driver, or person legally responsible for the conduct of the driver, unless he establishes that the injury proximately resulted from the intoxication or willful misconduct of the driver.
It would appear that the purpose of that statute is' the prevention of fraudulent claims against local (California) insurers or the protection of local (California) automobile owners. That purpose is furthered by increasing the guest’s burden of proof vis-á-vis third-party nonguests (see Tooker v. Lopez, 24 N Y 2d 569, 574-575). With this purpose and the issue as stated above in mind, we must examine the facts here to determine *261whether California had a legitimate interest in this litigation. These facts show that the accident occurred in California, that the vehicle in which the plaintiff wife was riding was rented in California from a Delaware corporation doing business in California, that the vehicle was registered and insured in California and that a number of third-party nonguest residents of California were injured or suffered damage in the accident. Upon these we find, as Special Term did, that the California guest statute should apply.
The order should be affirmed insofar as appealed from.
Latham and Shapiro, JJ., concur with Hopkins, Acting P. J.; Munder, J., dissents in part, in an opinion, in which Christ, J., concurs.
Order modified by adding thereto, immediately after the decretal provision that ‘ ‘ the Court adheres to its determination of December 3,1969 ”, the following: ‘ ‘ only as to the defenses of workmen’s compensation and grants the motion as to the defenses of the California guest statute ’ ’. As so modified, order affirmed insofar as appealed from, without costs.